                                                                                                             1 STAN ROMAN (State Bar No. 87652)
                                                                                                               MARI S. CLIFFORD (State Bar No. 331152)
                                                                                                             2 COBLENTZ PATCH DUFFY & BASS LLP
                                                                                                               One Montgomery Street, Suite 3000
                                                                                                             3 San Francisco, California 94104-5500
                                                                                                               Telephone: 415.391.4800
                                                                                                             4 Facsimile: 415.989.1663
                                                                                                               Email:     ef-sgr@cpdb.com
                                                                                                             5            ef-msc@coblentzlaw.com
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6 Attorneys for Defendant
                                                                                                               PRICEWATERHOUSE COOPERS ADVISORY
                                                                                                             7 AUSTRALIA PTY LTD

                                                                                                             8
                                                                                                                                                  UNITED STATES DISTRICT COURT
                                                                                                             9
                                                                                                                                 NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11
                                                                                                                 TRUTAG TECHNOLOGIES, INC.,                            Case No. 4:21-cv-02943-YGR
                                                                                                            12
                                                                                                                                     Plaintiff,                        DEFENDANT PRICEWATERHOUSE
                                                                                                            13                                                         COOPERS ADVISORY AUSTRALIA PTY
                                                                                                                           v.                                          LTD’S ANSWER TO PLAINTIFF
                                                                                                            14                                                         TRUTAG TECHNOLOGIES, INC.’S
                                                                                                               PRICEWATERHOUSE COOPERS                                 COMPLAINT
                                                                                                            15 ADVISORY AUSTRALIA PTY LTD,

                                                                                                            16                       Defendant.
                                                                                                                                                                       Trial Date:           None Set
                                                                                                            17

                                                                                                            18             Pursuant to Rule 8(b) of the Federal Rules of Civil Procedure, Defendant

                                                                                                            19 PRICEWATERHOUSE COOPERS ADVISORY AUSTRALIA PTY LTD (“Defendant”) answers

                                                                                                            20 the Complaint of Plaintiff TruTag Technologies, Inc. (“Plaintiff”). If an averment is not

                                                                                                            21 specifically admitted, it is hereby denied.

                                                                                                            22                                         ANSWER TO COMPLAINT

                                                                                                            23             1.        Answering Paragraph 1, Defendant admits that it executed a term sheet with

                                                                                                            24 Plaintiff and that it sent Plaintiff a notice of termination of the term sheet. Except as so admitted,

                                                                                                            25 Defendant denies the allegations contained therein.

                                                                                                            26             2.        Answering Paragraph 2, Defendant admits that the amount in controversy exceeds

                                                                                                            27 $75,000. The remainder of Paragraph 2 contains legal conclusions and argument as to which no

                                                                                                            28 response is required.

                                                                                                                 18858.001 4845-9064-1392.6                    -1-                  Case No. 4:21-cv-02943-YGR
                                                                                                                                         DEFENDANT PwCAA’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                             1             3.        Answering Paragraph 3, Defendant admits that it executed a term sheet with

                                                                                                             2 Plaintiff which speaks for itself. The remainder of Paragraph 3 contains legal conclusions and

                                                                                                             3 argument as to which no response is required.

                                                                                                             4             4.        Answering Paragraph 4, Defendant admits that it executed a term sheet with

                                                                                                             5 Plaintiff and communicated with Plaintiff by email and telephone from Australia about matters
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6 related to it. The remainder of Paragraph 4 contains legal conclusions and argument as to which

                                                                                                             7 no response is required.

                                                                                                             8             5.        Answering Paragraph 5, Defendant admits that it executed a term sheet with

                                                                                                             9 Plaintiff and communicated with Plaintiff by email and telephone from Australia about matters
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10 related to it. The remainder of Paragraph 5 contains legal conclusions and argument as to which
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11 no response is required.

                                                                                                            12             6.        Answering Paragraph 6, Defendant presently lacks sufficient knowledge or

                                                                                                            13 information to form a belief concerning the truth of the factual allegations contained therein and

                                                                                                            14 on that basis denies such allegations.

                                                                                                            15             7.        Answering Paragraph 7, Defendant admits that it is an Australian company with its

                                                                                                            16 principal place of business located at “Tower One International Towers Sydney” Level 17, 100

                                                                                                            17 Barangaroo Avenue, Barangaroo, NSW 2000, Australia.

                                                                                                            18             8.        Answering Paragraph 8, Defendant presently lacks sufficient knowledge or

                                                                                                            19 information to form a belief concerning the truth of the factual allegations contained therein and

                                                                                                            20 on that basis denies such allegations.

                                                                                                            21             9.        Answering Paragraph 9, Defendant presently lacks sufficient knowledge or

                                                                                                            22 information to form a belief concerning the truth of the factual allegations contained therein and

                                                                                                            23 on that basis denies such allegations.

                                                                                                            24             10.       Answering Paragraph 10, the document speaks for itself. Defendant admits that on

                                                                                                            25 or about September 25, 2018 Defendant executed a term sheet with the Plaintiff and that

                                                                                                            26 Defendant was developing an alliance and network of companies and technologies to develop

                                                                                                            27 software, systems and services for the food and beverage products industry, including having built

                                                                                                            28 the Food Trust Platform, a commodity supply chain software platform, to track products through

                                                                                                                 18858.001 4845-9064-1392.6                     -2-                 Case No. 4:21-cv-02943-YGR
                                                                                                                                         DEFENDANT PwCAA’s ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                             1 supply chains and provide market data about those products. Except as expressly admitted herein,

                                                                                                             2 Defendant denies each and every allegation contained therein.

                                                                                                             3             11.       Answering Paragraph 11, the document speaks for itself. Defendant denies any

                                                                                                             4 characterization of the document that is contrary to or inconsistent with it. Except as expressly

                                                                                                             5 admitted herein, Defendant denies each and every other allegation contained therein.
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6             12.       Answering Paragraph 12, the document speaks for itself. Defendant denies any

                                                                                                             7 characterization of the document that is contrary to or inconsistent with it. Except as expressly

                                                                                                             8 admitted herein, Defendant denies each and every other allegation contained therein.

                                                                                                             9             13.       Answering Paragraph 13, the document speaks for itself. Defendant denies any
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10 characterization of the document that is contrary to or inconsistent with it. Except as expressly
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11 admitted herein, Defendant denies each and every other allegation contained therein.

                                                                                                            12             14.       Answering Paragraph 14, the document speaks for itself. Defendant denies any

                                                                                                            13 characterization of the document that is contrary to or inconsistent with it. Except as expressly

                                                                                                            14 admitted herein, Defendant denies each and every other allegation contained therein.

                                                                                                            15             15.       Answering Paragraph 15, the document speaks for itself. Defendant denies any

                                                                                                            16 characterization of the document that is contrary to or inconsistent with it. Except as expressly

                                                                                                            17 admitted herein, Defendant denies each and every other allegation contained therein.

                                                                                                            18             16.       Answering Paragraph 16, Defendant admits that there were discussions between

                                                                                                            19 Plaintiff and Defendant about potential business projects against which the NRE Reservation Fee

                                                                                                            20 could be applied but otherwise says it presently lacks sufficient knowledge or information to form

                                                                                                            21 a belief concerning the truth of the balance of the factual allegations contained therein, and on that

                                                                                                            22 basis denies those allegations contained therein.

                                                                                                            23             17.       Answering Paragraph 17, Defendant admits that it received an invoice from

                                                                                                            24 Plaintiff for $350,000 on July 15, 2019 with an email stating that spreading out payments would

                                                                                                            25 be “fine.” As to the allegations concerning Plaintiff’s subjective beliefs, Defendant presently lacks

                                                                                                            26 sufficient knowledge or information to form a belief concerning the truth of the factual allegations

                                                                                                            27 contained therein, and on that basis denies each and every allegation contained therein. Except as

                                                                                                            28 expressly admitted herein, Defendant denies each and every allegation contained therein.

                                                                                                                 18858.001 4845-9064-1392.6                     -3-                 Case No. 4:21-cv-02943-YGR
                                                                                                                                         DEFENDANT PwCAA’s ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                             1             18.       Answering Paragraph 18, Defendant admits that Plaintiff submitted to Defendant

                                                                                                             2 an invoice or invoices listing various payment amounts as well as emails with varying payment

                                                                                                             3 amounts and times as well as liability for payment being conditional on Defendant securing

                                                                                                             4 customer contracts. As to the allegations concerning Plaintiff’s subjective beliefs, Defendant

                                                                                                             5 presently lacks sufficient knowledge or information to form a belief concerning the truth of the
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6 factual allegations contained therein, and on that basis denies each and every allegation contained

                                                                                                             7 therein. Except as expressly admitted herein, Defendant denies each and every allegation

                                                                                                             8 contained therein.

                                                                                                             9             19.       Answering Paragraph 19, Defendant admits that on June 2, 2020 Mr. Trent Lund
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10 sent an email to Plaintiff which speaks for itself. Defendant denies that that Mr. Lund inaccurately
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11 stated that all outstanding invoices had been paid. Otherwise, Defendant presently lacks sufficient

                                                                                                            12 knowledge or information to form a belief concerning the truth of the factual allegations contained

                                                                                                            13 within the referenced email and on that basis denies such allegations.

                                                                                                            14             20.       Answering Paragraph 20, Defendant admits that Plaintiff engaged in discussions

                                                                                                            15 with Defendant and Mr. Trent Lund regarding his company Unlocked Ventures and its

                                                                                                            16 relationship with Plaintiff. Except as expressly admitted herein, Defendant denies each and every

                                                                                                            17 allegation contained therein.

                                                                                                            18             21.       Answering Paragraph 21, Defendant admits that it made a $130,000 payment to

                                                                                                            19 Plaintiff and that it sent a letter containing the quoted language. Except as expressly admitted

                                                                                                            20 herein, Defendant denies each and every allegation contained therein.

                                                                                                            21             22.       Answering Paragraph 22, Defendant lacks sufficient knowledge or information to

                                                                                                            22 form a belief concerning the truth of the factual allegations contained therein and on that basis

                                                                                                            23 denies such allegations.

                                                                                                            24             23.       Answering Paragraph 23, Defendant admits it received a letter from TruTag on

                                                                                                            25 October 16, 2020 and on February 23, 2021, which letters speak for themselves. Except as

                                                                                                            26 expressly admitted herein, Defendant denies each and every allegation contained therein.

                                                                                                            27             24.       Answering Paragraph 24, Defendant admits that its counsel sent a letter to Plaintiff

                                                                                                            28 dated March 15, 2021, which speaks for itself, and that Defendant has made payments to Plaintiff

                                                                                                                 18858.001 4845-9064-1392.6                     -4-                 Case No. 4:21-cv-02943-YGR
                                                                                                                                         DEFENDANT PwCAA’s ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                             1 of $180,000 on or about the dates alleged. Except as expressly admitted herein, Defendant denies

                                                                                                             2 each and every allegation contained therein.

                                                                                                             3             25.       Answering Paragraph 25, Defendant denies that it engaged in a “breach” which

                                                                                                             4 damaged Plaintiff in the amounts alleged, or in any other amount.

                                                                                                             5             26.       Answering Paragraph 26, Defendant incorporates by reference its answers to all
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6 previously pled allegations, including in Paragraphs 1 through 25.

                                                                                                             7             27.       Answering Paragraph 27, Defendant admits that it executed a term sheet with

                                                                                                             8 Plaintiff. The remainder of Paragraph 27 contains legal conclusions and argument as to which no

                                                                                                             9 response is required.
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10             28.       Answering Paragraph 28, Defendant denies each and every allegation contained
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11 therein.

                                                                                                            12             29.       Answering Paragraph 29, the document speaks for itself. Defendant denies any

                                                                                                            13 characterization of the document that is contrary to or inconsistent with it. The remainder of

                                                                                                            14 Paragraph 29 contains legal conclusions and argument as to which no response is required.

                                                                                                            15             30.       Answering Paragraph 30, Defendant admits that it did not make all the payments

                                                                                                            16 that are listed in the Term Sheet. The remainder of Paragraph 30 contains legal conclusions and

                                                                                                            17 argument as to which no response is required. Except as expressly admitted herein, Defendant

                                                                                                            18 denies each and every other allegation contained therein.

                                                                                                            19             31.       Answering Paragraph 31, Defendant denies that it engaged in a “breach” which

                                                                                                            20 damaged Plaintiff in the amounts alleged, or in any other amount.

                                                                                                            21             32.       Answering Paragraph 32, Defendant incorporates by reference its answers to all

                                                                                                            22 previously pled allegations, including in Paragraphs 1 through 31.

                                                                                                            23             33.       Answering Paragraph 33, the document speaks for itself. The remainder of

                                                                                                            24 Paragraph 33 contains legal conclusions and argument as to which no response is required.

                                                                                                            25 Defendant denies any characterization of the document that is contrary to or inconsistent with it.

                                                                                                            26 Except as expressly admitted herein, Defendant denies each and every other allegation contained

                                                                                                            27 therein.

                                                                                                            28             34.       Answering Paragraph 34, Defendant denies each and every allegation therein.

                                                                                                                 18858.001 4845-9064-1392.6                     -5-                 Case No. 4:21-cv-02943-YGR
                                                                                                                                         DEFENDANT PwCAA’s ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                             1             35.       Answering Paragraph 35, Defendant denies each and every allegation contained

                                                                                                             2 therein.

                                                                                                             3             36.       Answering Paragraph 36, Defendant denies each and every allegation contained

                                                                                                             4 therein.

                                                                                                             5                                        AFFIRMATIVE DEFENSES
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6             Defendant pleads the following separate defenses. Defendant reserves the right to assert

                                                                                                             7 additional affirmative defenses that further investigation and discovery indicate are proper.

                                                                                                             8                                     FIRST AFFIRMATIVE DEFENSE

                                                                                                             9                                          (Failure to State a Claim)
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10             As a separate and first affirmative defense to the Complaint and each purported cause of
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11 action contained therein, Defendant alleges that each cause of action in the Complaint fails to state

                                                                                                            12 facts sufficient to constitute a cause of action.

                                                                                                            13                                    SECOND AFFIRMATIVE DEFENSE

                                                                                                            14                                               (Unclean Hands)

                                                                                                            15             As a separate and second affirmative defense to the Complaint and each purported cause of

                                                                                                            16 action contained therein, Defendant alleges that Plaintiff acted with unclean hands in that Plaintiff

                                                                                                            17 led Defendant to believe that it would not have to pay amounts alleged to be due because of an

                                                                                                            18 alternate agreement Plaintiff made with a third party, but months later Plaintiff changed its

                                                                                                            19 position.

                                                                                                            20                                     THIRD AFFIRMATIVE DEFENSE

                                                                                                            21                                                   (Laches)

                                                                                                            22             As a separate and third affirmative defense to the Complaint and each purported cause of

                                                                                                            23 action contained therein, Defendant alleges that the Complaint and the purported causes of action

                                                                                                            24 set forth therein are barred, in whole or in part, by the doctrine of laches because Plaintiff waited

                                                                                                            25 an unreasonably extended period of time to sue which has prejudiced Defendant’s ability to defend

                                                                                                            26 itself.

                                                                                                            27 ///

                                                                                                            28 ///

                                                                                                                 18858.001 4845-9064-1392.6                     -6-                 Case No. 4:21-cv-02943-YGR
                                                                                                                                         DEFENDANT PwCAA’s ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                             1                                    FOURTH AFFIRMATIVE DEFENSE

                                                                                                             2                                                 (Waiver)

                                                                                                             3             As a separate and fourth affirmative defense to the Complaint and each purported cause of

                                                                                                             4 action contained therein, Defendant alleges the Complaint and the purported causes of action set

                                                                                                             5 forth therein are barred, in whole or in part, because Plaintiff has through its representations and/or
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6 conduct waived its right to sue.

                                                                                                             7                                     FIFTH AFFIRMATIVE DEFENSE

                                                                                                             8                                                 (Estoppel)

                                                                                                             9             As a separate and fifth affirmative defense to the Complaint and each purported cause of
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10 action contained therein, Defendant alleges Plaintiff is barred, in whole or in part, from pursuing
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11 the purported causes of action set forth in the Complaint by the doctrine of estoppel, because

                                                                                                            12 Plaintiff represented that the business set forth in the Term Sheet was being assigned and that

                                                                                                            13 Defendant did not have to pay the amounts alleged to be due until either: Defendant secured

                                                                                                            14 customer contracts, the work contemplated by the Term Sheet was done or a third party took over

                                                                                                            15 the business set forth in the Term Sheet.

                                                                                                            16                                     SIXTH AFFIRMATIVE DEFENSE
                                                                                                            17                                       (Failure to Mitigate Damages)
                                                                                                            18             As a separate and sixth affirmative defense to the Complaint and each purported cause of

                                                                                                            19 action contained therein, Defendant alleges Plaintiff has failed, refused, and/or neglected to take

                                                                                                            20 reasonable steps to mitigate its alleged damages, if any exist, thus barring or diminishing

                                                                                                            21 Plaintiff’s recovery under the Complaint.

                                                                                                            22                                   SEVENTH AFFIRMATIVE DEFENSE

                                                                                                            23                                         (Failure of Consideration)

                                                                                                            24             As a separate and seventh affirmative defense to the Complaint and each purported cause

                                                                                                            25 of action contained therein, Defendant alleges Plaintiff failed to execute a promise, the

                                                                                                            26 performance of which was exchanged for performance by the other party. The fees for which

                                                                                                            27 Plaintiff seeks payment were to be paid in exchange for maintaining exclusive rights that

                                                                                                            28 Defendant could no longer use seeing as Plaintiff represented it intended to move the business set

                                                                                                                 18858.001 4845-9064-1392.6                     -7-                 Case No. 4:21-cv-02943-YGR
                                                                                                                                         DEFENDANT PwCAA’s ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                             1 forth in the Term Sheet to a third party and no other consideration was ever provided.

                                                                                                             2                                     EIGHT AFFIRMATIVE DEFENSE

                                                                                                             3                                          (Frustration of Purpose)

                                                                                                             4             As a separate and eight affirmative defense to the Complaint and each purported cause of

                                                                                                             5 action contained therein, Defendant alleges that if the Term Sheet was not effectively terminated,
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6 its purpose was frustrated when unexpected actions by Plaintiff and a third party prevented

                                                                                                             7 Defendant from receiving the benefit of Plaintiff’s performance.

                                                                                                             8                                     NINTH AFFIRMATIVE DEFENSE

                                                                                                             9                                         (Modification of Contract)
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10             As a separate and ninth affirmative defense to the Complaint and each purported cause of
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11 action contained therein, Defendant alleges to the extent that the Term Sheet is construed as a

                                                                                                            12 binding contract that called for Defendant to make payments to Plaintiff irrespective of Plaintiff

                                                                                                            13 providing any goods or services, the parties modified the contract when they agreed that payments

                                                                                                            14 would be made only in conjunction with contracts secured or work done and, later that a third

                                                                                                            15 party would be solely responsible for obligations on the contract to Plaintiff.

                                                                                                            16                                      TEN AFFIRMATIVE DEFENSE

                                                                                                            17                                          (Cancelation of Contract)

                                                                                                            18             As a separate and tenth affirmative defense to the Complaint and each purported cause of

                                                                                                            19 action contained therein, Defendant alleges that to the extent the Term Sheet is construed as a

                                                                                                            20 binding contract, the parties terminated the contract before payment was due or there was

                                                                                                            21 satisfaction of any debt owing.

                                                                                                            22                                  ELEVENTH AFFIRMATIVE DEFENSE

                                                                                                            23                                      (Failure of Condition Precedent)

                                                                                                            24             As a separate and tenth affirmative defense to the Complaint and each purported cause of

                                                                                                            25 action contained therein, Defendant alleges that Plaintiff would provide services as part of the

                                                                                                            26 NRE Projects for which it would be paid in satisfaction of the NRE Reservation Fee, and that

                                                                                                            27 subsequently those NRE Projects were a condition precedent to any obligation of Defendant to

                                                                                                            28 pay Plaintiff, and that no such services were provided.

                                                                                                                 18858.001 4845-9064-1392.6                     -8-                 Case No. 4:21-cv-02943-YGR
                                                                                                                                         DEFENDANT PwCAA’s ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                             1                                          ADDITIONAL DEFENSES

                                                                                                             2             1.        Defendant presently has insufficient knowledge or information upon which to form

                                                                                                             3 a belief whether there may be additional, as yet unstated, defenses and reserves the right to assert

                                                                                                             4 additional defenses in the event that discovery indicates that such defenses are appropriate.

                                                                                                             5                                                        PRAYER
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6                                  WHEREFORE, Defendant prays for relief as follows:

                                                                                                             7             1.        That Plaintiff take nothing by reason of its Complaint and that judgment be entered

                                                                                                             8 against Plaintiff and in favor of Defendant;

                                                                                                             9             2.        That Defendant be awarded such attorneys’ fees and costs as it may be entitled to;
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10 and
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11             3.        For such other relief as the Court deems proper.

                                                                                                            12                                            DEMAND FOR JURY TRIAL

                                                                                                            13                                         Defendant hereby demands trial by jury.

                                                                                                            14
                                                                                                                 DATED: July 2, 2021                            COBLENTZ PATCH DUFFY & BASS LLP
                                                                                                            15

                                                                                                            16

                                                                                                            17                                                  By:          /s/ Stan Roman
                                                                                                                                                                      STAN ROMAN
                                                                                                            18                                                        Attorneys for Defendant
                                                                                                                                                                      PRICEWATERHOUSE COOPERS ADVISORY
                                                                                                            19                                                        AUSTRALIA PTY LTD
                                                                                                            20

                                                                                                            21

                                                                                                            22

                                                                                                            23

                                                                                                            24

                                                                                                            25

                                                                                                            26

                                                                                                            27

                                                                                                            28

                                                                                                                 18858.001 4845-9064-1392.6                     -9-                 Case No. 4:21-cv-02943-YGR
                                                                                                                                         DEFENDANT PwCAA’s ANSWER TO PLAINTIFF’S COMPLAINT
